MACRAE, J., did not sit on the hearing of this case.
The note set out in the complaint, with the contemporaneous agreement between the plaintiff and defendant, which the latter put in evidence, constituted the contract between the (158) parties to this action. We think the construction put by his Honor on this written contract was correct, and that the transaction was merely a loan of money, secured by collaterals which have become worthless, thus leaving no course open to the plaintiff to recover the money he loaned to defendant except to enforce the secondary liability of the maker of the note. It seems to us very evident that he has the right so to do.
Affirmed.
Cited: Sykes v. Everett, 167 N.C. 609. *Page 108